Citation Nr: 1531376	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  11-05 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for residuals of a right knee injury. 

2. Entitlement to service connection for a low back disability, to include as secondary to residuals of a right knee injury. 

3. Entitlement to separate compensable rating for arthritis of the right knee. 


REPRESENTATION

Appellant represented by:	Robert w. Gilikin, II, Attorney


ATTORNEY FOR THE BOARD

R.  Costello, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1987 to July 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO). 

The Veteran requested a Central Office hearing in her February 2011 substantive appeal.  In the Veteran's representative May 2015 appellate brief, prior to the date of the hearing, the representative stated the Veteran wished to withdrew her request for a hearing and, therefore, the Board may proceed to the merits without a hearing.  38 C.F.R. § 20.702(e) (2014).

As discussed below, the Board finds the evidence of record reveals the Veteran may be entitled to a separate compensable rating for arthritis of the right knee; thus, the Board has characterized the issue on the title page as such.  

The issue of entitlement to a separate compensable rating for arthritis of the right knee is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's residuals of a right knee injury has been manifested by complaints of pain and no more than slight recurrent subluxation or lateral instability, limitation of flexion is non-compensable and no evidence of limitation of extension. 

2 The Veteran's low back disability is not related to service or to any service-connected disability.
CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for residuals of a right knee injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).

2. The criteria for service connection for a low back disability, to include secondary to service-connected residuals of a right knee injury, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107, (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in December 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.

Also, the Veteran was provided VA examinations of her right knee and low back in December 2008 and January 2014, followed by an April 2014 VA addendum medical opinion.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


II. Increased Rating

The Veteran claims that her service-connected residuals of a right knee injury are more severe than what is reflected by the currently assigned rating.  In a May 2015 brief, the Veteran's representative cites to a prior Board decision, in which the Board held that being prescribed a knee brace could inherently show there was knee instability, which triggered Diagnostic Code 5257.  However, 5257 does not address what rating should be given if one needs a knee brace; thus, the Board ruled that the closest analogous Diagnostic Code was 5256.  In so doing, the Board held that moderate knee instability, which was shown by the knee brace, may be equivalent to a 40 percent rating under Diagnostic Code 5262.  The representative asserts that since the Veteran is also prescribed a knee brace, her rating should also be increased, given her knee instability as evidenced by her prescribed knee brace.  The brief notes a copy of the above referenced Board decision was attached. 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2014).  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, in this case and for the reasons already set forth in the Introduction section, as the Board has found evidence in the record that could afford the Veteran a separate compensable rating for arthritis, but requires additional development, consideration of Diagnostic Code 5003 will be addressed in the remand section of this decision.  

The Veteran's 10 percent rating for residuals of a right knee injury is pursuant to Diagnostic Code 5257.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, recurrent subluxation or lateral instability, is rated at 10 percent for slight instability, at 20 percent for moderate instability, and 30 percent for severe instability.  

Alternative and additional Diagnostic Codes for the leg and the knee are available under 38 C.F.R. § 4.71a, as follows:

Diagnostic Code 5256, ankylosis of the knee with a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, is rated at 30 percent; ankylosis in flexion between 10 and 20 degrees is rated at 40 percent; ankylosis in flexion between 20 and 45 degrees is rated at 50 percent; and extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more, is rated at 60 percent.

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5259 provides for a 10 percent rating for "Cartilage, semilunar, removal of, symptomatic."  

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  For a 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned. 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).

Diagnostic Code 5262, malunion of the tibia and fibula is rated at 10 percent with slight disability, 20 percent with moderate disability, and 30 percent with marked disability.  Nonunion of the tibia and fibula, with loose motion and requiring a brace, is rated at 40 percent. 

Diagnostic Code 5263, acquired traumatic genu recurvatum, with objectively demonstrated weakness and insecurity in weight-bearing is rated at 10 percent.  Because the Veteran is already in receipt of at least a 10 percent rating throughout the appeal period, a higher rating under Diagnostic Code 5263 is unavailable to the Veteran.

Turning to the evidence of record, a September 2008 VA treatment record notes the Veteran complained of right knee pain and received a new knee brace. 

The Veteran was afforded a VA examination in December 2008.  The Veteran reported she continues to have pain and a click.  It catches and she has to pop it out.  Then it swells and the pain is worse for a while.  Walking makes it worse.  She reported flare-ups that were severe, every two to three weeks, and precipitated by cold or wet weather.  She was able to stand for 15-30 minutes, walk 1/4 of a mile, and used a brace intermittently, but frequently.  The examination report reveals that in 1994, the Veteran underwent arthroscopic surgery to repair and remove tendons.  The examiner found there was giving way, pain, stiffness, weakness, decreased speed of joint motion, swelling, popping, and grinding.  There was no evidence of instability, incoordination, locking episodes, effusions, or symptoms of inflammation.  The Veteran had antalgic gait and other evidence of abnormal weight bearing.  There was abnormal shoe wear pattern, increased wear outside edge of heel on the left shoe.  The examiner also found the Veteran had right knee edema and guarding of movement.  Small amount of swelling medially, mild crepitus with movement, and moderate tenderness with palpation, especially with pressure on the patella.  Type of patellar abnormality was subpatellar tenderness and no meniscus abnormality.  Active range of motion testing revealed flexion to 105 degrees and normal extension.  No objective evidence of pain following repetitive motion or additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  X-rays revealed the joint compartment was well persevered, there was no fracture or joint effusion, mineralization was good, and there was no significant degenerative joint disease.  The examiner diagnosed the Veteran with residuals of a right knee strain and noted no significant effect on the Veteran's usual occupation. 

A July 2011 VA treatment record notes the Veteran had positive patellar compression. There was minimal joint line tenderness.  Range of motion was to 90 degrees.  There was no gross collateral instability.  McMurray's was negative, Lachman's was negative, and drawer test was negative with minimal joint line tenderness.  X-ray revealed osteoarthritis of the patella femoral joint of the right knee.  

A subsequent July 2011 VA treatment record notes there was mild effusion with full range of motion of the knee.  "She is generally tender about the knee in the parapatellar region with no gross instability."  Lachman's was negative, drawer test was negative, and McMurray's produced pain over the medial compartment.  Sensory and motor exams were normal.  

The Veteran was afforded another VA examination in January 2014.  The examiner reviewed the Veteran's claims file.  The Veteran reported flare-ups, noting she has pain more on some days than others.  She uses a brace "a few days."  Active range of motion testing revealed flexion to 140 degrees or greater, with objective evidence of painful motion beginning at 130.  Extension was normal.  Upon repetitive-use testing, flexion was to 140 degrees or greater.  The examiner found the Veteran had pain on movement.  Muscle strength was normal, no instability, and no subluxation/dislocation.  The examiner noted the Veteran had arthroscopic or other knee surgery that affected her right knee and found there were no residual signs and/or symptoms due to arthroscopic or other knee surgery.  No meniscal conditions were found.  The examiner also notes the Veteran had no effusion, redness, laxity, or grinding on repetitively measured motions.  The Veteran does not use an assistive device.  X-rays revealed joint compartments were well persevered, there were no fracture of joint effusion, mineralization was good, and there was no significant degenerative joint disease.  Impression was "normal knee."  The examiner diagnosed the Veteran with chondromalacia of the right knee and noted the Veteran suffered from pain, weakness, fatigability, or incoordination during flare-ups, or when the joint was used repeatedly over a period of time, and it did not significantly limit function ability.  

For the reasons set forth below, the Board finds that the preponderance of the evidence of record is against a rating in excess of 10 percent for the service-connected residuals of a right knee injury under the applicable rating criteria for instability or subluxation (Diagnostic Code 5257).  

The December 2008 VA examiner found that while the Veteran wore a brace intermittently, but frequently, had giving way, antalgic gait and other evidence of abnormal weight bearing, there was no evidence of instability.  VA treatment records in July 2011 note the Veteran had no instability, and Lachman's tests were negative.  Moreover, the January 2014 VA examiner found the Veteran had no instability subluxation, or dislocation.  Thus, the Board finds the record does not reflect a finding of more than slight instability, therefore a rating of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5257 is warranted.

In reaching this determination, the Board acknowledges that pain on motion must be taken into account when rating a disability based on limitation of motion, even where there is compensable loss as a result of limitation of motion.  DeLuca v. Brown, 8 Vet. App. at 205 -06.  To receive disability compensation, however, for painful motion, that pain must result in functional loss, i.e., limitation in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance."  See 38 C.F.R. § 4.40; see also Mitchell, 25 Vet. App. at 38.  In other words, "although pain may cause functional loss, pain itself does not constitute functional loss" that is compensable for VA benefit purposes.  Mitchell, 25 Vet. App. at 37.  Here, although the Veteran reported during her December 2008 VA examination that she was able to stand for 15-30 minutes and walk 1/4 of a mile, the Board finds that a 10 percent rating for her residuals of a right knee injury under Diagnostic Code 5257 properly compensates her for the extent of functional loss resulting from symptoms like painful motion.  Moreover, given the Veteran's overall range of motion on both examinations, the Board finds that the preponderance of the evidence is against entitlement to a separate rating based on limitation of flexion or extension for the right knee.  The December 2008 VA examination noted flexion was not limited to less than 105 degrees, accounting for painful motion, a July 2011 VA treatment record notes range of motion was to 90 degrees, and the January 2014 found flexion was not limited to less than 130, accounting for painful motion.  Limitation of extension was at no time measured to more than 0 degrees.  An alternative rating on the basis of limitation of motion is therefore not warranted.

As to other alternative or additional rating, there is no record evidence of ankylosis or genu recurvatum.  The Board notes that the Veteran's representative asserts in a May 2015 brief that a prior Board decision held that moderate knee instability, which was shown by a knee brace, may be equivalent to a 40 percent rating under Diagnostic Code 5262.  As the Veteran is also prescribed a knee brace, the representative contends her rating should also be increased.  Although the above referenced Board decision was not associated with the claims folder, the Board notes there is no prejudice in adjudicating the appeal because prior Board decisions are not precedential and the undersigned is not bound by the determination of another Veterans Law Judge in another case for another veteran, based on other evidence.  38 C.F.R. § 20.1303 (2014).  In any event, the Board finds the evidence of record does not warrant a higher rating under Diagnostic Code 5262.  Although the Veteran wears a knee brace, there is no evidence in the record of malunion or nonunion of the tibia and fibula to warrant a rating under Diagnostic Code 5262 for impairment of the tibia and fibula.  Therefore, the Board finds a higher rating under Diagnostic Code 5262 is not warranted. 

Although a July 2011 VA treatment record notes McMurray's produces pain over the medial compartment and mild effusion, the Board finds the preponderance of the evidence is against a higher rating under Diagnostic Code 5258.  The December 2008 VA examiner found no meniscus abnormality and there were no locking episodes or joint effusions.  An earlier July 2011 VA treatment record found McMurray's was negative, and the January 2014 VA examiner found the Veteran had arthroscopic or other knee surgery that affected her right knee, but there were no residual signs and/or symptoms due to arthroscopic or other knee surgery, no meniscal conditions were found, and there was no fracture of joint effusion.  Therefore, the Board finds a higher rating under Diagnostic Code 5258 is not warranted.  

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the Veteran's right knee pain, stiffness, weakness, decreased speed of joint motion, swelling, popping, and grinding are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. 

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  Her contentions have been limited to those discussed above, i.e., that residuals of a right knee injury is more severe than is reflected by the assigned ratings.  As was explained in the merits of the decision above in denying a rating in excess of 10 percent, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

For the reasons stated above, the Board finds that a rating in excess of 10 percent for residuals of a right knee injury is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2014).  Service connection requires competent evidence showing the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

In addition, certain chronic diseases, such arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Veteran contends in her November 2008 claim that she had back problems in-service and her degenerative disc disease is secondary to her right knee disability.  She elaborates in her June 2010 notice of disagreement that after she injured her right knee in-service in 1991, she had to wait close to three years before surgery was able to be performed.  During this time, she always had to shift her weight to lessen the pain and alter the position of her body to relieve pressure on her leg.  She states medicine now shows that any changes in back or spine positioning can cause low line back problems, which can lead to more back problems.  She elaborated that "I am not trying to say that I injured my back on active duty," but rather an injury she sustained while on active duty, that went untreated for three years, has played a major role in the pain that she suffers every day.  

The Veteran's service treatment records reflect she complained of back pain for one day in March 1988.  The Veteran reported she slipped and fell flat on her back.  The record further notes the Veteran did not have a history of direct back trauma in the past 72 hours.   

Post-service treatment records reflect that the earliest complaint of back pain was in January 2002 when the Veteran complained of chronic upper back and lower back pain, which she has had for years.  

A January 2007 VA treatment record notes the Veteran complained of neck pain, which was stiff down to her mid thoracic.  She did not remember any injury other than that back in the 1980's, where she hit a snow bank with her car.  A July 2008 VA treatment record notes the Veteran complained of mid/upper back pain.  

The Veteran was afforded a VA examination in January 2014.  The examiner reviewed the claims file.  The Veteran reported her back condition began around 1993, stating pain occurred down her spine for no reason at all.  Since leaving active duty in 1991 and reserves in 1996, care for her back has been physical therapy, MRI, pain medication, and injections.  The examiner diagnosed the Veteran with degenerative arthritis of the spine and scoliosis.  

An April 2014 VA addendum medical opinion notes the examiner reviewed the Veteran's claims file.  The examiner opined that the Veteran's degenerative arthritis of the lumbar spine is at least as likely as not incurred in or caused by in-service injury/event that occurred in March 1988.  The examiner further stated the Veteran's degenerative arthritis of the lumbar spine is less likely as not incurred in or caused by in-service injury/event that occurred in March 1988.  The examiner explained that:

The Veteran's degenerative arthritis of the lumbar spine is a condition of chronic use, aging and a genetic predisposition to lose fluid in the disc spaces.  This has no association with a single complaint and treatment for back pain decades prior, a situation so common that essentioally [sic] 100% of the adult population will have such occurrence at some time in therre [sic] lives.

Considering the pertinent evidence in light of the governing legal authority, the Veteran's service connection claim must be denied.  

As the record does not reflect any manifestation of any arthritis within a year following discharge from service, the presumptive service connection provision of 38 C.F.R. §§ 3.307 and 3.309(a) for chronic disabilities are not applicable.  

The Board finds the most probative evidence as to whether the Veteran's low back disability is related to active duty service to be the January 2014 VA examination with April 2014 addendum medical opinion.  Although the April 2014 addendum medical opinion notes the Veteran's degenerative arthritis of the lumbar spine is at least as likely as not incurred in or caused by in-service injury/event that occurred in March 1988, the Board finds this notation to be an error.  The examiner later stated the Veteran's degenerative arthritis of the lumbar spine is less likely as not incurred in or caused by in-service injury/event that occurred in March 1988, and provided a detailed rationale for the opinion that was clearly based upon a comprehensive and factually accurate review of the record evidence from all sources, to include the Veteran's service treatment record and post-service medical records.  Thus, the Board does not find any internal inconsistencies within the April 2014 addendum medical opinion and finds the opinion to be the most probative evidence of record.  

There is no competent, credible, persuasive, or probative evidence contradicting the April 2014 addendum medical opinion.  While the Board recognizes the Veteran's assertions that she currently has a low back disability related to service, the Veteran is not competent to make this conclusion.  Although lay persons are competent to provide opinions on some medical issues, the specific disabilities in this case, musculoskeletal issues, fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Musculoskeletal issues require specialized training and medical diagnostic testing for a determination as to diagnosis, and they are not susceptible of lay opinions on etiology.  There are many different possible musculoskeletal issues, and a layperson is not competent to diagnose among them or to provide an etiology.  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection for a low back disability.  

The Board emphasizes that there is no competent or credible medical evidence that etiologically links the Veteran's low back disability to a service-connected disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  In this case, although the Veteran asserts in her June 2010 notice of disagreement that medicine now shows that any changes in back or spine positioning can cause low line back problems, she has not submitted any specific medical findings or opinions in support of her claims and neither the Veteran nor her representative have provided competent evidence suggesting how any low back disability might be related to a service-connected disability.  

Accordingly, service connection for a low back disability must be denied.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to rating in excess of 10 percent for residuals of a right knee disability is denied. 

Entitlement to service connection for a low back disability is denied.


REMAND

The Board finds that additional evidentiary development is necessary before the Board can proceed surrounding the assignment of a separate compensable rating for arthritis of the right knee. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.

The Board notes that the VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  See VAOPGCPREC 23-97.  Likewise, the VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under DC 5257, the veteran would be entitled to a separate compensable evaluation under DC 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  VAOPGCPREC 9-98.  See also Esteban v. Brown, 6 Vet. App. at 259; Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

A July 2011 VA treatment record notes "x-rays reveal degenerative change in the retropatellar region."  The impression was osteoarthritis of the patella femoral joint of the right knee.  The January 2014 VA examination notes x-rays from March 2011 reveal no significant degenerative joint disease.  As the x-ray report discussed in the July 2011 VA treatment record is not of record, the Board is unable to discern whether the Veteran has arthritis in her right knee.  Thus, the issue of entitlement to a separate compensable rating for arthritis of the right knee must be remanded to attempt to obtain the x-ray report referenced in the July 2011 VA treatment to assess whether the Veteran has arthritis in her right knee, and if so, whether she should be assigned a separate compensable rating for the arthritis. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Attempt to obtain and associate with the claims file any additional relevant evidence that may have come into existence since the claims folder was last before the AOJ, including the x-ray report referenced in the July 2011 VA treatment record; also document any negative responses received.  

2. Following the above developments, take any additional development deemed necessary, including appropriate examination(s) to evaluate the Veteran's service-connected right knee.

3. After completing the above, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, the Veteran and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


